Exhibit 10.1



CONSULTINGAGREEMENT
 
THIS AGREEMENT is dated and effective as of the 1st day of June, 2019.
 
 
BETWEEN:


TRIDENT BRANDS INCORPORATED of 101-200 South Executive Drive, Brookfield, WI
53005 USA
 
(the "Company")
 
AND:
 
Mark Holcombe, 1630 N Ocean Blvd, Pompano Beach, FL 33062
 
(the "Contractor")
 
WHEREAS:
 
 
A. The Company has retained the Mr. Holcombe to be a Senior Advisor to the
Company; and
 
B. Mr. Holcombe has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.


 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
 
ARTICLE I
APPOINTMENT AND AUTHORITY OF CONTRACTOR
 
1.1 Appointment of Contractor.  The Company hereby appoints Mr. Holcombe to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes Mr. Holcombe to exercise such powers as
provided under this Agreement.  Mr. Holcombe accepts such appointment on the
terms and conditions herein set forth.
 
1.2 Performance of Services.  The Services hereunder have been and shall
continue to be provided on the basis of the following terms and conditions:
 


(a)
the Services shall include advisory services as a Senior Advisor to the Company;

 


(b)
Mr. Holcombe shall report directly to the CEO and Board of Directors of the
Company;

 


(c)
Mr. Holcombe shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and Mr. Holcombe shall provide
any other services not specifically mentioned herein, but which by reason of Mr.
Holcombe's capability Mr. Holcombe knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 

--------------------------------------------------------------------------------



1.3 Independent Contractor.  In performing the Services, Mr. Holcombe shall be
an independent contractor of the Company.
 
ARTICLE II
CONTRACTOR'S AGREEMENTS
 
2.1 Expense Statements.  Mr. Holcombe may incur reasonable expenses in the name
of the Company.   The Company will reimburse him for any expenses reasonably
incurred by him in furtherance of his duties hereunder, including expenses for
entertainment, travel, meals, hotel accommodations and health benefits, upon
submission by him of vouchers or receipts.
 
2.2 Regulatory Compliance.  Mr. Holcombe agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.
 
ARTICLE III
COMPANY'S AGREEMENTS


 
 
3.1 Compensation.  Mr. Holcombe shall receive payment of US $18,750per month,
payable by the 5th day of every month, as compensation for providing the
Services pursuant to the terms of this Agreement.
 
3.2Information.  Subject to the terms of this Agreement, the Company shall make
available to Mr. Holcombe such information and data and shall permit Mr.
Holcombe to have access to such documents as are reasonably necessary to enable
it to perform the Services under this Agreement.
 
ARTICLE IV
DURATION, TERMINATION AND DEFAULT
 
4.1 Effective Date.  This Agreement shall become effective as of June 1st, 2019
(the "Effective Date"), and shall continue for a period of Twelve months
thereafter (the "Term") or until earlier terminated pursuant to the terms of
this Agreement.  This Agreement will renew automatically unless terminated in
writing by either party.
 
4.2 Termination.  The Company or Mr. Holcombe may terminate this Agreement with
90 days written notice.
 
4.3 Duties Upon Termination.  Upon termination of this Agreement for any reason,
Mr. Holcombe shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:
 


(a)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 


(b)
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
Mr. Holcombe shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.

 
2

--------------------------------------------------------------------------------



4.4 Compensation of Mr. Holcombe on Termination.  Upon termination of this
Agreement by the Company, Mr. Holcombe shall be entitled to receive as its full
and sole compensation in discharge of obligations of the Company to Mr. Holcombe
under this Agreement all sums due and payable under this Agreement to the date
of termination and Mr. Holcombe shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to Mr. Holcombe under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or willful act of Mr. Holcombe, to the extent such right has not been
waived by the Company.  Upon termination of this Agreement by the Company
without cause, Mr. Holcombe shall be entitled to a payment equivalent tosixteen
months of the cash compensation fee specified in section 3.1.  Any options or
shares unvested at the time of termination shall be cancelled and returned to
treasury with the exception of a termination related to change of control.  In
the event of a change in control, all of Mr. Holcombe’s options will vest
immediately.
 
ARTICLE V
CONFIDENTIALITY
 
5.1 Maintenance of Confidential Information.  Mr. Holcombe acknowledges that in
the course of its appointment hereunder Mr. Holcombe will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the "Confidential Information").  For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable.  Mr. Holcombe acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect.  Accordingly, Mr. Holcombe covenants and agrees that during the Term
and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of Mr.
Holcombe, Mr. Holcombe will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.
 
5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:
 


(a)
is available to the public generally in the form disclosed;

 


(b)
becomes part of the public domain through no fault of Mr. Holcombe;

 


(c)
is already in the lawful possession of Mr. Holcombe at the time of receipt of
the Confidential Information; or

 


(d)
is compelled by applicable law to be disclosed, provided that Mr. Holcombe gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.



3

--------------------------------------------------------------------------------



ARTICLE VI
DEVOTION TO CONTRACT
 
6.1 Devotion to Contract.  During the term of this Agreement, Mr. Holcombe shall
devote sufficient time, attention, and ability to the business of the Company,
and to any associated company, as is reasonably necessary for the proper
performance of the Services pursuant to this Agreement.  Nothing contained
herein shall be deemed to require Mr. Holcombe to devote its exclusive time,
attention and ability to the business of the Company.  During the term of this
Agreement, Mr. Holcombe shall, and shall cause each of its agents assigned to
performance of the Services on behalf of Mr. Holcombe, to:
 


(a)
at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

 


(b)
devote such of its time, labor and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

 


(c)
refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of Mr. Holcombe as contemplated herein.

 
6.2 Other Activities.  Mr. Holcombe shall not be precluded any other outside
activities..
 
ARTICLE VII
MISCELLANEOUS
 
7.1 Notices.  All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address provided on the first page of this Agreement, or to such other
address as may be designated from time to time by such party in writing.
 
7.2 Independent Legal Advice.  Mr. Holcombe acknowledges that:
 


(a)
Mr. Holcombe has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

 


(b)
Mr. Holcombe has been given adequate time to obtain independent legal advice;

 


(c)
by signing this Agreement, Mr. Holcombe confirms that he fully understands this
Agreement; and

 


(d)
by signing this Agreement without first obtaining independent legal advice, Mr.
Holcombe waives his right to obtain independent legal advice.

 
7.3 Change of Address.  Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.
 
7.4 Entire Agreement.  As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of Mr. Holcombe by the Company are null and void. 
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
4

--------------------------------------------------------------------------------



7.5 Further Assurances.  Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.
 
7.6 Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent.  A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.
 
7.7 Amendments in Writing.  No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.
 
7.8 Assignment.  Except as herein expressly provided, the respective rights and
obligations of Mr. Holcombe and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon Mr.
Holcombe and the Company and their permitted successors or assigns.  Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
7.9 Severability.  In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.
 
7.10 Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
7.11 Number and Gender.  Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.
 
7.12 Time.  Time shall be of the essence of this Agreement. In the event that
any day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day.  For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in Reno, Nevada, U.S.A.
 
7.13 Enurement.  This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and Mr. Holcombe and the personal legal
representatives of Mr. Holcombe.
 
7.14 Counterparts.  This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.
 
7.15 Currency.  Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of the United States of America.
 
7.16 Electronic Means.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.
 
5

--------------------------------------------------------------------------------



7.17 Proper Law.  This Agreement will be governed by and construed in accordance
with the law of the State of New York.  The parties hereby attorn to the
jurisdiction of the Courts in the State of New York.
 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
TRIDENT BRANDS INCORPORATED




Per: /s/Anthony Pallante
 
Name: Anthony Pallante
Position: Chairman and CEO
Date: June 1st, 2019
   
Mark Holcombe
   
Per: /s/Mark Holcombe
 
Mark Holcombe
 
Date: June 1st, 2019





6